Per Curiam:
The report of the commissioners must , stand unless it appears that injustice is done, by overlook or disregard of .all of -the evi*464dence before them, or unless it appear that they have erred in the theory of their award. (New York Central & H. R. R. R. Co. v. Newbold, 166 App. Div. 193, and authorities cited.) Their conclusion rests both upon proof presented and upon view of the premises. Hence criticism that is confined to the proof necessarily excludes the other element of information. The commissioners were not bound to accept the lowest estimate of any expert witness called by the city. (New York Central & H. R. R. R. Co. v. Newbold, supra, and cases cited.) It is the judgment of the commissioners, not that of the expert, that is called for by the statute. (See Greater N. Y. Charter [Laws of 1901, chap. 466], § 978; Id. §§ 979, 980, as amd. by Laws of 1909, chap. 394.) But if the expert can thus limit the exercise of the commissioners’ judgment, he, not they, decides the smallest amount of the damage that the city must pay, that is, so far as the proof is concerned. (See Head v. Hargrave, 105 U. S. 49.) As to the general principles, see People ex rel. Hallock v. Hennessy (205 N. Y. 309). And it matters not that such testimony is uncontradicted. Chamberlayne on The Modern Law of Evidence says (p. 2890): “The jury are not necessarily obliged to follow the estimate of a witness simply because he is uncontradicted. Such inferences are not conclusive. It is to be remembered that the conclusion of a witness as to value is merely secondary evidence displacing, only to the extent that seems to be necessary, the reasoning of the jury upon the primary phenomena narrated by witnesses. It follows that neither the inference or conclusion of an observer nor the more ripened judgment of the expert relieves the jury of the duty of doing their own reasoning with regard to the facts of the case.” We think that any expression in Matter of City of New York (Titus Street) (139 App. Div. 238) that relates to the question now considered should not be extended beyond the record in that case, which showed inter alia an omission of view at a proper time.
The city’s expert estimated the. damage at $1,000; the ' commissioners determined it at $667.32. But their determination was based upon both testimony and view, and. we find no reason to disturb their judgment. We think, also, that the assessment for benefit, complained of, should stand. (Matter of *465City of New York [2%5th Street], 150 App. Div. 223, 225; Matter of City of New York [ West 157th Street], Id. 131, 134.)
Jenks, P. J., Carr, Stapleton, Mills and Putnam, JJ., concurred.
Order in so far as appealed from affirmed, with ten dollars costs and disbursements.